Title: No. 2: State of Code fishery of Massachusetts from 1765 to 1775. From 1786 to 1790, Inclusive
From: Jefferson, Thomas
To: 


State of Code fishery of Massachusetts from 1765 to 1775. From 1786 to 1790, Inclusive



Vessels annually
Tonnage
Seamen.
Kentals to Europe @ 3.5 D.
Kentals to W: Indies @ 2.6 D.
Vessels annually
Tonnage
Seamen
Rentals to Europe @ 3.D.
Rentals to West Indies @ 2. D.


Marblehead
150
7,500
1200
80,000
40,000
90
5,400
720
50,000
25,000


Gloucester
146
5,530
888
35,000
42,500
160
3,600
680
19,500
28,500


Manchester
25
1,500
200
10,000
10,000
15
900
120
3,000
7,500


Beverley
15
750
120
6,000
6,000
19
1,235
152
5,200
10,000


Salem
30
1,500
240
12,000
12,000
20
1,300
160
6,000
10,000


Newburyport
10
400
60
2,000
2,000
10
460
80
1,000
5,000


Ipswich
50
900
190
8,000
5,500
56
860
248
3,000
6,000


Plymouth
60
2,400
420
8,000
16,000
36
1,440
252
6,000
12,000


Cohasset
6
240
42
800
1,600
5
200
35
1,000
1,500


Hingham
6
240
42
800
1,600
4
180
32
800
1,200


Scituate
10
400
70
1,000
3,000
2
90
16
400
600


Duxborough
4
160
28
400
1,200
9
360
72
1,500
3,000


Kingston
6
240
42
800
1,600
4
160
28
700
1,300


Yarmouth
30
900
180
3,000
6,000
30
900
180
2,000
10,000


Wellfleet
3
90
21
300
600
—
—
—
—
—


Truro
10
400
80
1,000
3,000
—
—
—
—
—


Provincetown
4
160
32
500
1,100
11
550
88
3,000
5,200


Chatham
30
900
240
4,000
8,000
30
900
240
3,000
9,000


Nantucket
8
320
64
1,000
2,200
5
200
40
500
1,500


Maine
60
1,000
230
4,000
8,000
30
300
120
1,000
3,500


Weymouth
2
100
16
200
600
3
150
24
1,000
1,250



665
25,630
4,405
178,800
172,500
539
19,185
3,287
108,600
142,050


